PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,337
Filing Date: 14 Apr 2017
Appellant(s): Cazzanti et al.



__________________
James A. D. White
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 21-27, 30-37 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya et al. (Patent Application Publication 2007/0271265; hereinafter referred to as Acharya) in view of Herz (U.S. Patent 6,460,036; hereinafter referred to as Herz) in further view of Grindrod (Patent Application Publication 2012/0310805; hereinafter referred to as Grindrod).

	As per claim 21, Acharya discloses a network device, comprising: a transceiver to send and receive data over a network [Acharya, Fig. 1 (0028)]; and a processor [Acharya, (0010, 28)] that is operative to perform actions, including:

receiving data having values for a plurality of attributes for a plurality of entities, wherein each entity is a user of a cell phone and has an associated set of attribute values that include values for one or more types of use of communication capabilities of the cell 
	Acharya does not explicitly disclose wherein each entity is a user of a cell phone and has an associated set of attribute values that include values for one or more types of use of communication capabilities of the cell phone.
	However, Grindrod teaches this aspect [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].

performing, via unsupervised learning, a prioritized visualization for multiple clusters generated by machine analysis of multiple attributes from the received data, wherein each of the multiple clusters includes a distinct group of multiple entities that are grouped together based at least in part on the one or more types of use of the communication capabilities of the cell phone, the performing including: [Acharya, records (entities) having categorical data are mapped into an ontology (0045), the ontology may have a plurality of attributes (0050) such as television programming attributes, i.e. identification, descriptor, genre, start time, end time, etc. (0051), attribute terms may be represented as values of a vector (0052), the dataset may be represented as an mxn matrix corresponding to the vector-space representation (0070) a taxonomy of the categorical data may be generated, i.e. nested clusters (0071)].
	Acharya does not explicitly disclose unsupervised learning and one or more types of use of the communication capabilities of the cell phone.


computing, for a first cluster of the multiple clusters and for each of the multiple attributes, an aggregate value of the attribute for the first cluster by combining values of the attribute for the multiple entities in the first cluster [Acharya, attribute terms may be represented as values of a vector (0052), the dataset may be represented as an mxn matrix corresponding to the vector-space representation (0070) a taxonomy of the categorical data may be generated, i.e. nested clusters (0071), each record may be represented by a probability distribution based on the normalized term frequency of each attribute (0075), the probability distribution function is the combination of attribute values for each record cluster within each category cluster].

determining, for a selected entity from the multiple entities of the first cluster, attributes that are most differentiating between the selected entity and the first cluster, based on computed attribute dissimilarities between values of the multiple attributes for the selected entity and the aggregate values of the multiple attributes for the first cluster [Acharya, the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95)].

	However, Herz teaches this aspect [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-371) a user may choose the highest level clusters displayed (col. 65, lines 15-19)].
	The ranking of objects as taught by Herz could have been applied to the cluster measures as taught by Acharya to produce an ordered list of dissimilarity to provide a most and least dissimilar measure.

displaying, on a display device, information about the determined attributes to indicate how the selected entity is differentiated from the multiple entities in the first cluster.
	Acharya does not explicitly disclose displaying, on a display device, information about the determined attributes to indicate how the selected entity is differentiated from the multiple entities in the first cluster.
	However, Herz teaches this aspect [Herz, a customized electronic newspaper content may be presented to a user according to relevance/interestingness, with highlighted articles (col. 65, lines 46-64)].

	Acharya discloses a process of creating a model from input data for classifying said input data. The model defines clustered attributes to create a series of folders. Input records are sorted into the folders based on shared attributes and the aggregated dissimilarity of the records and folders. Acharya discloses ordering the clusters by dissimilarity but Acharya does not explicitly disclose displaying the clustered 

	Acharya and Herz in combination teach a method of generating displayed clustered data ranked according to relevance.  Grindrod teaches clustering user phone data according to usage types over time.  The phone usage data as taught by Grindrod could have been combined with the clustered and relevance display as taught by Acharya and Herz to provide a method of displaying user phone data.  The teachings are analogous art, known before the date of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of displaying user phone data.


	As per claim 22, Acharya, Herz and Grindrod in combination teach the network device of claim 21 as noted above and further teach wherein the performing of the prioritized visualization further includes: determining, for the selected entity, the values 

computing the attribute dissimilarities between the values of the multiple attributes for the selected entity and the aggregate values of the multiple attributes for the first cluster, and wherein the displaying of the information includes displaying indications of one or more of the computed attribute dissimilarities [Acharya, the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95)].

wherein the displaying of the information includes displaying indications of one or more of the computed attribute dissimilarities [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-372), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)].


	As per claim 23, Acharya, Herz and Grindrod in combination teach the network device of claim 22 as noted above and further teach wherein the performing of the prioritized visualization further includes: determining attributes for each of the multiple entities in the first cluster that are most differentiating from the aggregate values of the multiple attributes for the first cluster [Acharya, the divergence between two 

identifying the entity to select based at least in part on the determined attributes for each of the multiple entities [Herz, a user may choose the highest level clusters displayed (col. 65, lines 15-19)].


	As per claim 24, Acharya, Herz and Grindrod in combination teach the network device of claim 22 as noted above and further teach wherein the performing of the prioritized visualization further includes determining attributes for each of the multiple entities in the first cluster that are most differentiating from the aggregate values of the multiple attributes for the first cluster, and wherein the displaying of the information includes displaying an ordered ranking of the multiple entities based on the determined attributes for each of the multiple entities [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-373), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)].

	As per claim 25, Acharya, Herz and Grindrod in combination teach the network device of claim 21 as noted above and further teach wherein the associated set of 


	As per claim 26, Acharya, Herz and Grindrod in combination teach the network device of claim 25 as noted above and further teach wherein the determining of the attributes that are most differentiating between the selected entity and the first cluster includes determining at least one attribute separate from the multiple attributes used in generating the multiple clusters [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-374), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)].


5), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)].
	

	As per claim 30, Acharya, Herz and Grindrod in combination teach the network device of claim 21 as noted above and further teach wherein the determined attributes include two or more attributes, and wherein the displaying of the information further includes displaying an ordering of the two or more attributes that is based on amounts of differentiation for the two or more attributes [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-376)].

	As per claim 31 Acharya discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution 

receiving data having values for a plurality of attributes for a plurality of a cell phone users, wherein each user has an associated set of attribute values that include values for one or more types of use of communication capabilities of a cell phone [Acharya, attributes of records (entities) are analyzed to create categorization folders of a file system (0034), input data is received (0044)].
	Acharya does not explicitly disclose cell phone users wherein each user has an associated set of attribute values that include values for one or more types of use of communication capabilities of a cell phone.
	However, Grindrod teaches this aspect [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].


performing unsupervised prioritization for multiple clusters generated by machine analysis of multiple attributes from the received data, wherein each of the multiple clusters includes a distinct group of multiple users from the cell phone users that are grouped together based at least in part on the one or more types of use of the communication capabilities of the cell phone, the performing including: [Acharya, records (entities) having categorical data are mapped into an ontology (0045), the 
	Acharya does not explicitly disclose unsupervised learning and cell phone users that are grouped together based at least in part on the one or more types of use of the communication capabilities of the cell phone.
	However, Grindrod teaches this aspect [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012), unsupervised learning us used to transform the vector space (0016)].


computing, for a first cluster of the multiple clusters and for each of the multiple attributes, an aggregate value of the attribute for the first cluster by combining values of the attribute for the multiple users in the first cluster [Acharya, attribute terms may be represented as values of a vector (0052), the dataset may be represented as an mxn matrix corresponding to the vector-space representation (0070) a taxonomy of the categorical data may be generated, i.e. nested clusters (0071), each record may be represented by a probability distribution based on the normalized term frequency of 
	Acharya does not explicitly disclose users.
	However, Grindrod teaches this aspect [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012), unsupervised learning us used to transform the vector space (0016)].

determining, for a selected user from the multiple users of the first cluster, one or more attributes of the multiple attributes that are most differentiating between the selected user and the first cluster, based on computed attribute dissimilarities between values of the one or more attributes for the selected user and the aggregate values of the one or more attributes for the first cluster [Acharya, the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95)].
	Acharya does not explicitly disclose the most differentiating for a selected user.
	However, Herz teaches this aspect [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-377) a user may choose the highest level clusters displayed (col. 65, lines 15-19)].
The ranking of objects as taught by Herz could have been applied to the cluster measures as taught by Acharya to produce an ordered list of dissimilarity to provide a most and least dissimilar measure.
	
	Grindrod further teaches a user [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012), unsupervised learning us used to transform the vector space (0016)].


	Acharya does not explicitly disclose displaying, on a display device, information about the determined one or more attributes to indicate how the selected user is differentiated from the multiple users in the first cluster. 
	However, Herz teaches displaying, on a display device, information about the determined one or more attributes to indicate how the selected entity is differentiated from the multiple entities in the first cluster [Herz, a customized electronic newspaper content may be presented to a user according to relevance/interestingness, with highlighted articles (col. 65, lines 46-648)].
	Grindrod further teaches a user [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; 

	Acharya discloses a process of creating a model from input data for classifying said input data. The model defines clustered attributes to create a series of folders. Input records are sorted into the folders based on shared attributes and the aggregated dissimilarity of the records and folders. Acharya discloses ordering the clusters by dissimilarity but Acharya does not explicitly disclose displaying the clustered attributes. However, Herz teaches a method of displaying clustered target documents based on attribute similarity. Acharya's cluster organization process could have been combined with Herz's display method using known methods without undue experimentation and would have provided expected results. One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teachings to allow a user to browse the clustered results and select the sub-cluster that best represents the target object as taught by Herz at col. 65, lines 15-22.

	Acharya and Herz in combination teach a method of generating displayed clustered data ranked according to relevance.  Grindrod teaches clustering user phone data according to usage types over time.  The phone usage data as taught by Grindrod could have been combined with the clustered and relevance display as taught by Acharya and Herz to provide a method of displaying user phone data.  The teachings are analogous art, known before the date of invention and could have been combined using known methods without undue experimentation and the results would have been 


	As per claim 32, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 31 as noted above and further teach wherein the performing of the unsupervised prioritization further includes: 
determining, for the selected user, the values of the one or more attributes [Acharya, records (entities) having categorical data are mapped into an ontology (0045), the ontology may have a plurality of attributes (0050)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].

computing the attribute dissimilarities between the values of the one or more attributes for the selected user and the aggregate values of the one or more attributes for the first cluster [Acharya, the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].


9)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].


	As per claim 33, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 32 as noted above and further teach wherein the performing of the unsupervised prioritization further includes: determining attributes for each of the multiple users in the first cluster that are most differentiating from aggregate values of the multiple attributes for the first cluster [Acharya, the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].

identifying the user to select based at least in part on the determined attributes for each of the multiple users [Herz, a user may choose the highest level clusters displayed (col. 



	As per claim 34, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 32 as noted above and further teach wherein the performing of the unsupervised prioritization further includes determining attributes for each of the multiple users in the first cluster that are most differentiating from aggregate values of the multiple attributes for the first cluster, and wherein the displaying of the information includes displaying an ordered ranking of the multiple users based on the determined attributes for each of the multiple users [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3710), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].




	As per claim 35, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 31 as noted above and further teach wherein the determined one or more attributes include at least two attributes, and wherein the displaying of the information further includes displaying an ordering of the at least two attributes that is based on amounts of differentiation for the at least two attributes [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3711), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].


	As per claim 36, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 31 as noted above and further teach wherein the associated set of attribute values for each of the users further includes one or more types of demographic information, and wherein the performing of the unsupervised prioritization further includes generating, via unsupervised learning, the multiple clusters based at least in part on the one or more types of demographic information and on the one or more types of use of the communication capabilities of 


	As per claim 37, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 31 as noted above and further teach wherein the determining of the attributes that are most differentiating between the selected user and the first cluster includes determining at least one attribute separate from the multiple attributes used in generating the multiple clusters [Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3712), highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38), a user may choose the highest level clusters displayed (col. 65, lines 15-19)] and [Grindrod, call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012)].
38-39. (Canceled)

	As per claim 40, Acharya, Herz and Grindrod in combination teach the non-transitory computer-readable medium of claim 31 as noted above and further teach 


(3) New Grounds of Rejection
	There are no new grounds of rejection.


(4) Withdrawn Grounds of Rejection 
	There are no withdrawn grounds of rejection.



(5) Response to Argument
The claimed subject matter is directed toward clustering cell phone attribute data for a plurality of entities, determining the aggregate value of the attributes for the clusters, determining the most differentiating attributes for an entity and displaying a differentiated entity of the plurality of entities (claim 21).  
The base prior art reference of Acharya is directed toward representing a dataset as a taxonomy of clusters, generating a hierarchy of cluster sets based on the taxonomy clusters wherein the hierarchy is independent of the order of the records in the dataset (Abstract).  In particular, a dataset of television programming attribute data (0051) may be represented as a plurality of clusters in a taxonomy (0071).  In addition, a difference between the aggregate attributes of the clusters may also be determined (0094-95).  
The prior art of Herz is directed toward an electronic newspaper which displays news articles according to differing criteria (Abstract) including ranking content based on relevance (col. 62, lines 55-60).  
The prior art of Grindrod is directed toward receiving mobile phone user data for creditworthiness analysis (Abstract).  The analyzed data includes a plurality of phone usage attributes (0012).  

1. Independent Claim 21
	Regarding the rejection of claim 21 under 35 USC 103(a), appellant states [Appeal Brief, pages 12-13] that the references do not teach automatically determining a most differentiating entity based on the aggregate value of the attributes of a first cluster with each entity being a user of a cell phone.  The examiner disagrees.  In response to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Appellant further states [Appeal Brief, page 13] that Acharya does not teach comparing users that are part of the same cluster and does not teach unsupervised learning but instead teaches supervised learning in which attributes are known in advance of creating the clusters.  The examiner disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., attributes are known in advance of creating the clusters) are not recited in the rejected claim(s).  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Acharya does not explicitly teach supervised learning but does teach that the disclosed process automatically organizes information (0031) into a folder based classifier, i.e. clustering (0036).  
Appellant further states [Appeal Brief, pages 13-14] that Herz does not teach automated techniques to compare a particular user to a cluster of users or determining the most differentiating attributes between the user and other users of a cluster.  The examiner disagrees.  In response to appellant's argument that the references fail to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant further states [Appeal Brief, pages 15-16], that Grindrod does not teach automatically determining the most differentiating attributes between a particular user and other users of a cluster.  The examiner disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., automatically) are not recited in the rejected claim(s).  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Acharya discloses that attributes of records (entities) are analyzed to create categorization folders of a file system (0034) and input data is received (0044).  Grindrod teaches that call records may be received for phone users and data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012).  The cell phone usage data types as described by Grindrod could have been applied to the clustered attribute teachings of Acharya to provide a method of clustering phone 
Acharya further teaches that records (entities) having categorical data are mapped into an ontology (0045).  The ontology may have a plurality of attributes (0050) such as television programming attributes, i.e. identification, descriptor, genre, start time, end time, etc. (0051).  Attribute terms may be represented as values of a vector (0052).  The dataset may be represented as an mxn matrix corresponding to the vector-space representation (0070) and a taxonomy of the categorical data may be generated, i.e. nested clusters (0071).  Grindrod further teaches that call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012).  Unsupervised learning is used to transform a vector space of user phone data by clustering (0016).  The unsupervised learning of cell phone data could have been applied to the clustered attribute data of Acharya to provide a method of organizing cell phone data according to categorical similarity, thereby facilitating easy analysis.  Therefore, Acharya and Grindrod in combination teach “performing, via unsupervised learning, a prioritized visualization for multiple clusters generated by machine analysis of multiple attributes from the received data, wherein each of the multiple clusters includes a distinct group of multiple entities that are grouped together 
	Acharya further teaches that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions, i.e. between a plurality of attributes (0094-95).  Herz teaches that electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3713) enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19). The ranking of objects as taught by Herz could have been applied to the clustering as taught by Acharya to produce an ordered list of dissimilarity to provide a most and least dissimilar measure.   Therefore, Acharya and Herz in combination teach “determining, for a selected entity from the multiple entities of the first cluster, attributes that are most differentiating between the selected entity and the first cluster, based on computed attribute dissimilarities between values of the multiple attributes for the selected entity and the aggregate values of the multiple attributes for the first cluster”.  
	Appellant further states [Appeal Brief, pages 16-17] that no motivation to combine the references exists.  The examiner disagrees.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Acharya discloses a process of creating a model from input data for classifying said input data. The model defines clustered attributes to create a series of folders. Input records are sorted into the folders based on shared attributes and the aggregated dissimilarity of the records and folders. Acharya discloses determining cluster dissimilarity but Acharya does not explicitly disclose displaying the clustered attributes. However, Herz teaches a method of displaying clustered target documents based on attribute similarity. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date. One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teachings to allow a user to browse the clustered results and select the sub-cluster that best represents the target object as taught by Herz at col. 65, lines 15-22.
	Acharya and Herz in combination teach a method of generating displayed clustered data ranked according to relevance.  Grindrod teaches clustering user phone data according to usage types over time.  The phone usage data as taught by Grindrod could have been combined with the clustered and relevance display as taught by Acharya and Herz to provide a method of displaying user phone data.  All the claimed elements were known in the prior art and one skilled in the art could have combined the 

	2.  Dependent Claim 27
	Regarding the rejection of claim 27 under 35 USC 103(a), appellant states [Appeal Brief, pages 18-19], that the references do not teach determining most differentiating attributes and displaying information about the one or more additional clusters.  The examiner disagrees.  In this case, as previously noted, Acharya discloses that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95).  Herz teaches that electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3714) enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19).  In addition, highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38).  Herz teaches displaying the clusters “characteristic value” which is displaying information about the attributes of a particular highly weighted cluster.  It would be obvious to apply the display characteristics as taught by Herz to the clustering as taught by Acharya to provide a user friendly method of analyzing statistical data.  Therefore, Acharya and Herz in combination teach “wherein the performing of the prioritized 

	3. Dependent Claim 23
	Regarding the rejection of claim 23 under 35 USC 103(a) appellant states, [Appeal Brief, pages 20-21], that the references do not teach using unsupervised learning and determining attributes for each of multiple cell phone user entities that are most differentiating from aggregate values and identifying a particular cell phone user based on the multiple attributes.  The examiner disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., using unsupervised learning and determining attributes for each of multiple cell phone user entities that are most differentiating from aggregate values and identifying a particular cell phone user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case, Acharya discloses that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions, i.e. between a plurality of attributes (0094-95).  Therefore, Acharya teaches “determining attributes for each of the multiple entities in the first 

	As already noted above, Acharya teaches determining the difference between clustered attributes (0094-95).  Herz further teaches that electronic newspaper content may be arranged according to relevance/interestingness (col. 62, lines 55-60) thereby allowing a user to choose the highest level clusters displayed (col. 65, lines 15-19).  Therefore, Acharya and Herz in combination teach “identifying the entity to select based at least in part on the determined attributes for each of the multiple entities”.

4. Dependent Claim 24
	Regarding the rejection of claim 24 under 35 USC 103(a) appellant states, [Appeal Brief, pages 21-22], that the references do not teach an automated unsupervised learning technique for determining attributes of multiple cell phone user entities in a first cluster that are most differentiating with respect to the first cluster’s aggregate attribute values and displaying a ranking of cell phone user entities.  The examiner disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., an automated unsupervised learning technique for determining attributes of multiple cell phone user entities in a first cluster that are most differentiating with respect to the first cluster’s aggregate attribute values and displaying a ranking of cell phone user entities) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As already noted above, Acharya teaches determining the difference between clustered attributes (0094-95).  Herz further teaches that electronic newspaper content may be arranged according to relevance/interestingness, i.e. ranked (col. 65, lines 19-3715), thereby enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19).  Highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38).  Therefore, Acharya and Herz in combination teach “determining attributes for each of the multiple entities in the first cluster that are most differentiating from the aggregate values of the multiple attributes for the first cluster, and wherein the displaying of the information includes displaying an ordered ranking of the multiple entities based on the determined attributes for each of the multiple entities”.

5.  Independent Claim 31
	Regarding the rejection of claim 31 under 35 USC 103(a) appellant states, [Appeal Brief, pages 24-25], that the references do not teach automatically determining the most differentiating attributes between a user and other users of a cluster.  The examiner disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., automatically) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Acharya discloses that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95).  Herz, electronic newspaper content may be arranged according to relevance/interestingness (col. 65, lines 19-3716) enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19).  The ranking of objects as taught by Herz could have been applied to the cluster measures as taught by Acharya to produce an ordered list of dissimilarity to provide a most and least dissimilar measure.  Grindrod further teaches that call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012).  Therefore, Acharya, Herz and Grindrod in combination teach “determining, for a selected user from the multiple users of the first cluster, one or more attributes of the multiple attributes that are most differentiating between the selected user and the first cluster, based on computed attribute dissimilarities between values of the one or more attributes for the selected user and the aggregate values of the one or more attributes for the first cluster”.

6. Dependent Claim 33
Regarding the rejection of claim 33 under 35 USC 103(a) appellant states, [Appeal Brief, pages 26-27], that the references do not teach determining attributes for 
Acharya discloses that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95).  Grindrod teaches that call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012).  Therefore, Acharya and Grindrod teach “determining attributes for each of the multiple users in the first cluster that are most differentiating from aggregate values of the multiple attributes for the first cluster”.
 
	As already noted above, Acharya discloses that the divergence between two records/clusters is a weighted summation of the entropic dissimilarity measure between respective intra-attribute probability functions (0094-95).  Herz further teaches that electronic newspaper content may be arranged according to relevance/interestingness (col. 62, lines 55-60) enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19).  Grindrod further teaches that call records may be received for phone users, data may include, type of call, i.e. voice, SMS, data or WAP; incoming/outgoing, regional/national/international, call start time, parties to the call, duration of call (0012).  Therefore, Acharya, Herz and Grindrod in combination teach “identifying the user to select based at least in part on the determined attributes for each of the multiple users”.

7. Dependent Claim 34
17) thereby enabling a user to choose the highest level clusters displayed (col. 65, lines 15-19).  Highly weighted attributes may be displayed as the cluster’s “characteristic value” (col. 66, lines 3-38).  Therefore, Acharya and Herz in combination teach “determining attributes for each of the multiple users in the first cluster that are most differentiating from aggregate values of the multiple attributes for the first cluster, and wherein the displaying of the information includes displaying an ordered ranking of the multiple users based on the determined attributes for each of the multiple users”.








(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHERYL L HOLLAND/Examiner, Art Unit 2161      

                                                                                                                                                                                                  Conferees:
/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161     
                             
                                                                                                                                                                      /CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The correct citation for this portion of Herz is column 62, lines 55-60.  
        2 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        3 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        4 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        5 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        6 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60
        7 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        8 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        9 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        10 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        11 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        12 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        13 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.  
        14 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.  
        
        15 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        16 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.
        17 The citation on the Office Action dated 12/30/2020 was incorrect and should have been cited as col. 62, lines 55-60.